Exhibit Purchase Agreement Between Flatbush Federal Savings and Loan Association And C and A Capital LLC PURCHASE AGREEMENT BETWEEN FLATBUSH FEDERAL SAVINGS AND LOAN ASSOCIATION (f/k/a Flatbush Federal Savings and Loan Association of Brooklyn), a savings bank organized and chartered under the laws of the United States of America as Seller, AND C AND A CAPITAL LLC, a New York limited liability company as Purchaser Dated as of March 3, 2010 I. PURCHASE OF PROPERTIES 1 1.1. Sale and Transfer of Property 1 1.2. No Representations 2 1.3. Release of Seller 3 1.4. Indivisible Economic Package. 4 II. CONSIDERATION 4 2.1. Purchase Price 4 2.2. Assumption of Liabilities 4 2.3. Earnest Money 5 2.4. Prorations 5 2.5. Tenant Deposits 7 2.6. Certiorari 7 2.7. Survival.The provisions of Article 2 will survive the Closing. 8 III. INVESTIGATION PERIOD AND DUE DILIGENCE; TITLE; SUBDIVISION, BRANCH LEASE AND OTHER PROPERTY RELATED MATTERS 8 3.1. Investigation Period 8 3.2. Site Visits 8 3.3. Due Diligence Indemnity 10 3.4. Title and Survey 11 IV. REPRESENTATIONS AND WARRANTIES OF SELLER 13 4.1. Organization and Power of Seller 13 4.2. Authority; Noncontravention; Consents 13 4.3. Litigation 13 4.4. Properties 14 4.5. Brokers 14 4.6. Insolvency 15 4.7. United States Person 15 4.8. [Intentionally Omitted.] 15 4.9. Patriot Act 15 4.10. Maintenance Contracts 15 4.11. Insurance Coverage 17 4.12. Options 15 4.13. Unrecorded Rights 15 4.14. Notice of Inaccuracy 16 V. REPRESENTATIONS AND WARRANTIES OF PURCHASER 16 5.1. Organization, Standing and Power of Purchaser 16 5.2. Authority; Noncontravention; Consents 16 5.3. Brokers 16 5.4. Funding 16 5.5. Patriot Act 16 VI. COVENANTS 17 6.1. Conduct of Seller’s Business Pending Transfer 17 6.2. Leasing 17 6.3. Estoppel 18 VII. ADDITIONAL AGREEMENTS 18 7.1. Confidentiality 18 7.2. Conveyance Taxes 18 7.3. Allocation of Purchase Price 19 VIII. CASUALTY AND CONDEMNATION 19 8.1. In General 19 8.2. Minor Loss 19 8.3. Major Loss 19 8.4. Additional Matters 20 IX. CLOSING 20 9.1. Closing 20 9.2. Conditions To Obligations of Seller 20 9.3. Conditions To Obligations of Purchaser 21 X. TERMINATION, DEFAULT, AMENDMENT AND WAIVER 23 10.1. Termination 23 10.2. Defaults and Remedies 23 10.3. Effect of Termination 24 10.4. Amendment 24 10.5. Extension; Waiver 24 XI. SURVIVAL 25 11.1. Survival of Representations and Warranties 25 XII. CONSTRUCTION OF BANK BRANCH 25 12.1. Construction Requirements 25 12.2. Insurance 26 12.3. Construction and Delivery Requirement 26 12.4. Indemnity 27 12.5. Signage. 27 12.6. Survival 27 XIII. GENERAL PROVISIONS 27 13.1. Notices 27 13.2. Interpretation 28 13.3. Counterparts 28 13.4. Entire Agreement; No Third-Party Beneficiaries 28 13.5. Governing Law 29 13.6. Designation of Affiliates; Assignment 29 13.7. Severability 29 13.8. Expenses 29 13.9. No Recordation 29 13.10. Limitation of Liability 30 EXHIBITS AND SCHEDULES Exhibit A – Properties Exhibit B – Definitions Exhibit C – Escrow Agreement Exhibit D – Branch Lease Exhibit E – Tenant Estoppel Certificate Exhibit F – Lease Assignment Exhibit G – Tenant Notice Letter Exhibit H – Foreign Person Certificate Exhibit I _ Preliminary Specification and Preliminary Design Exhibit J _ Form of Acord 25 and Acord 28 Certificates of Liability Property Insurance Schedule 2.5 – Tenant Deposits Schedule 4.4(B)-1 – Lease Schedule Schedule 7.3 – Section 1060 Allocation PURCHASE AGREEMENT 2.This PURCHASE AGREEMENT (this “Agreement”), dated as of March 3, 2010 (“Effective Date”) between FLATBUSH FEDERAL SAVINGS AND LOAN ASSOCIATION (f/k/a Flatbush Federal Savings and Loan Association of Brooklyn), a savings bank organized and chartered under the laws of the United States of America (“Seller”), and C AND A CAPITAL LLC, a New York limited liability company (“Purchaser”). RECITALS: A.Seller owns the properties described on Exhibit A (together with the rights, title and interests described in Section 1.1 (collectively, the “Properties”). B.The Properties consist of (i) Property A, which is currently used by Seller as a bank branch and administration offices; (ii) Property B, which is currently leased to a White Castle franchise (“White Castle Lease”)’ and (iii) Property C, which is currently leased to a parking lot vender (the “Parking Lot Lease”). C.Seller desires to sell, transfer, assign, convey and deliver to Purchaser, by selling, transferring, assigning and conveying to Purchaser all of Seller’s right, title and interest in and to the Properties, and Purchaser desires to purchase and acquire from Seller, all of such right, title and interest, in each case, on the terms set forth in this Agreement. D.The terms used in this Agreement with initial capital letters, unless defined in the body of this Agreement, are defined in ExhibitB. NOW, THEREFORE, in consideration of the foregoing and the representations, warranties and covenants contained herein, the parties hereto hereby agree as follows: I.PURCHASE OF PROPERTIES 1.1.Sale and Transfer of Property.i)Subject to and upon the terms and conditions of this Agreement, at the Closing, Seller will sell, transfer, convey and assign to Purchaser, and Purchaser will purchase and acquire from Seller (the “Transfer”) all of Seller’s right, title and interest in and to the Properties, free and clear of all liens, charges, claims, security interests, pledges, rights of first refusal, restrictions and any other encumbrances (“Liens”), other than the Permitted Encumbrances.The Properties consist of all of Seller’s right, title and interest in and to the following: (i)the fee estates which comprise the Real Property; (ii)the Improvements; (iii)the lessor’s interest in and to the Leases and, subject to the terms of the Leases, the Tenant Deposits, and guarantees and other documents and agreements, if any, executed by a Tenant or guarantor related thereto; and (iv)all rights, privileges and easements appurtenant to the Properties, all development rights and air rights relating to the Properties and any and all easements, rights-of-way and other appurtenances used in connection with the beneficial use and enjoyment of the Properties, including all of the right, title and interest, if any, of Seller in and to the land in the bed of any public street, road or avenue, in front of or adjoining the Properties, to the center line thereof, and in and to any unpaid award for damage to the Properties by reason of the change of grade of any street; and Seller agrees to execute and deliver to Purchaser at the Closing or thereafter, on demand, all proper instruments for the conveyance of such title and the assignment and collection of any such award and all water, water rights and water stock and minerals and mineral rights of every kind (including without limitation, oil, gas and other hydrocarbon substances) on or under the Properties owned by Seller and not previously conveyed or reserved of record, all of the foregoing, only to the extent that such rights and privileges can be conveyed. (b)For purposes of clarification and certainty, the Properties do not include any of Seller’s right, title or interest in and to any of the foregoing (or any other item) that does not relate solely to, and/or is not used solely in respect of or in connection with, the Properties described on Exhibit A.In addition, Purchaser acknowledges and agrees that the Retained Property (hereinafter defined) will not be conveyed under this Agreement. 1.2.No Representations.ii)PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT (i) EXCEPT AS SPECIFICALLY SET FORTH HEREIN AND SELLER’S REPRESENTATIONS SET FORTH HEREIN, OR ANY OTHER CLOSING DOCUMENT REQUIRED HEREIN AND DELIVERED, SELLER IS TRANSFERRING THE PROPERTIES “AS IS, WHERE IS AND WITH ALL FAULTS” AND (ii) EXCEPT FOR THE REPRESENTATIONS EXPRESSLY SET FORTH HEREIN, OR ON ANY EXHIBIT OR SCHEDULE ATTACHED HERETO, OR ANY OTHER CLOSING DOCUMENT REQUIRED HEREIN, PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, FROM SELLER OR ANY PARTNER, MEMBER, MANAGER, TRUSTEE, DIRECTOR, SHAREHOLDER, CONTROLLING PERSON, AFFILIATE, OFFICER, ATTORNEY, EMPLOYEE, AGENT OR BROKER OF ANY OF THEM, AS TO ANY MATTER, CONCERNING THE PROPERTIES, OR SET FORTH, CONTAINED OR ADDRESSED IN ANY DUE DILIGENCE (INCLUDING WITHOUT LIMITATION, THE COMPLETENESS THEREOF), INCLUDING WITHOUT LIMITATION:(i)the quality, nature, habitability, merchantability, use, operation, value, marketability, adequacy or physical condition of any Property or any aspect or portion thereof, including, without limitation, structural elements, foundation, roof, appurtenances, access, landscaping, parking facilities, electrical, mechanical, HVAC, plumbing, sewage, water and utility systems, facilities and appliances, soils, geology and groundwater, (ii)the dimensions or lot size of any Property or the square footage of any of the Improvements thereon or of any tenant space therein, (iii)the development or income potential, or rights of or relating to, any Property, or the fitness, suitability, value or adequacy of any Property for any particular purpose, (iv)the zoning or other legal status of any Property or the existence of any other public or private restrictions on the use of any Property, (v) the compliance of any Property or its operation with any applicable codes, laws, regulations, statutes, ordinances, covenants, conditions and restrictions of any Governmental Entity or of any other Person (including, without limitation, the Americans with Disabilities Act of 1990, as amended), (vi)the ability of Purchaser or any 2 Affiliate to obtain any necessary governmental approvals, licenses or permits for the use or development of any Property and the Retained Property, (vii)the presence, absence, condition or compliance of any Hazardous Materials on, in, under, above or about any Property or any adjoining or neighboring property, (viii)the quality of any labor and materials used in any Improvements at any Property, (ix)the ownership of any Properties or any portion thereof, (x)any leases, permits, warranties, service contracts or any other agreements affecting any Property or the intentions of any party with respect to the negotiation and/or execution of any lease or contract with respect to any Property or (xi)the economics of, or the income and expenses, revenue or expense projections or other financial matters, relating to the operation of, any Property.Without limiting the generality of the foregoing, Purchaser expressly acknowledges and agrees that, except as set forth herein or on any Exhibit or Schedule hereto, or any other closing document required herein, it is not relying on any representation or warranty of Seller, or any direct or indirect partner, member, manager, shareholder, director, trustee, officer, employee, affiliate, attorney, agent or broker of any of them, whether implied, presumed or expressly provided, arising by virtue of any statute, regulation or common law right or remedy in favor of any of them.Purchaser further acknowledges and agrees that, except as set forth in the definition of “Knowledge of Seller,” Seller is not under any duty to make any inquiry regarding any matter that may or may not be known to any direct or indirect partner, member, manager, shareholder, director, trustee, officer, employee, affiliate, attorney, agent or broker of any of them. (b)PURCHASER ACKNOWLEDGES AND AGREES THAT ANY REPORTS OBTAINED BY IT OR ANY OF ITS AFFILIATES ARE THE SOLE RESPONSIBILITY OF PURCHASER SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, AND SELLER HAS NO OBLIGATION, EXCEPT AS SET FORTH HEREIN OR ON ANY EXHIBIT OR SCHEDULE HERETO, OR ANY OTHER CLOSING DOCUMENT REQUIRED HEREIN, TO MAKE ANY CHANGES, ALTERATIONS OR REPAIRS TO ANY PROPERTY (OR ANY PORTION THEREOF) OR TO CURE ANY VIOLATIONS OF LAW OR TO COMPLY WITH THE REQUIREMENTS OF ANY INSURER. (c)This
